BONDY, District Judge.
The complaint alleges that the defendant has falsely stated in letters written to moving picture producers and in newspaper articles that a play which plaintiff copyrighted infringes a play which defendant has copyrighted and threatened legal proceedings, by reason of which the consummation of a sale of the moving picture rights of plaintiff’s play was prevented and whereby plaintiff was otherwise damaged. The complaint does not allege that the defendant violated any provision of the copyright law by copying in any form the play which plaintiff copyrighted. Accordingly, it does allege a common-law cause of action based solely on the allegedly false statements made by the defendant and not on the infringement of the exclusive right created by the Copyright Act (17 USCA § 1 et seq.). The plaintiff and defendant reside in this state.
The court being without jurisdiction over the subject-matter of the suit, the complaint must be dismissed (see American Well Works Co. v. Layne & Bowler Co., 241 U. S. 257, 36 S. Ct. 585, 60 L. Ed. 987) with usual leave to amend.